Per Curiam.
This appeal by the defendant administrator of the estate of Irvin P. Hyatt challenges the judgment below that, pursuant to General Statutes § 27-108, the plaintiff recover of the defendant .for the cost of “medical care and treatment, food and clothing” furnished to the decedent while he resided at the Veterans’ Home and Hospital in Rocky Hill between October -1957 and *727April 1976. The claims here are substantially identical to those made by the defendant in State v. Egan, 169 Conn. 78, 83-84, 362 A.2d 516 (1975), which is dispositive of this appeal.1
There is no error.

 The defendant’s special defense of the statute of limitations was properly rejected by the trial court because the state’s claim was timely pursuant to § 17-298 of the General Statutes.
Furthermore, although the defendant also argues in his brief that the per diem charges assessed against the estate exceeded the permissible statutory limits, that claim has not been properly presented for our review.